Order filed October 4, 2016




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-16-00374-CV
                                      ____________

                      MISHA FERGUSON ET AL, Appellant

                                           V.

                           QIAO ZHOU ET AL, Appellee


                On Appeal from County Civil Court at Law No. 4
                             Harris County, Texas
                       Trial Court Cause No. 1073353

                                       ORDER
       The clerk’s record was filed September 27, 2016. Our review has determined
that a relevant item has been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). The record does not contain the notice of appeal.
       The Harris County Clerk is directed to file a supplemental clerk’s record on
or before October 14, 2016, containing the notice of appeal.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file
                                      PER CURIAM